KAUFMAN, J.
I concur in the discipline imposed except for the period of actual suspension as to which I respectfully dissent.
In reality petitioner violated the duties of an attorney in two very serious ways. First, he in essence defrauded the United States government of over $10,000 and then he misappropriated the funds to his own use. This court has disbarred attorneys for less, and I do not believe a one-year actual suspension is adequate discipline even though there are some mitigating circumstances.
Petitioner’s application for a rehearing was denied February 25, 1988.